Title: From John Adams to the President of Congress, No. 17, 24 October 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Amsterdam October 24th. 1780
     
     I have recieved several Letters from London, concerning Mr. Laurens. It is certain that he has been treated with great Insolence by the Populace in his Journey from Dartmouth to London, and that he is confined to a mean Appartment in the Tower, denied the Use of Pen and Ink, and none of his Friends have been able to obtain Leave to visit him, excepting his Son and Mr. Manning, and those positively limited to half an Hour. He is ill of a Lax, much emaciated, and very invective against the Authors of his ill Usage. I saw last night a Letter from Mr. Manning himself, so that there is no doubt of the Truth of this Account. This deliberate, this studied manifestation to all the World of their Contempt and Hatred of all America, and of their final determination to pursue this War to the last Extremity, cannot be misunderstood. The Honour, the Dignity, the essential Interests and the absolute Safety of America, require that Congress should take some Notice of this Event. I presume not to propose the Measures that might be taken because Congress are in a much better Situation to judge.
     I have waited, in hopes of Mr. Laurens’s Arrival, but now all hopes of it are extinguished, I must fix upon a House and settle the Conditions, in Pursuance of my Commission. No Time has been lost: it has all been industriously spent in forming Acquaintances, making Enquiries and taking Advice of such Characters as it is proper to consult. The present State of things affords me Hopes, but from a particular Order of Men. These I have endeavoured to gain, without giving Offence to any others, and I am not without hopes of obtaining something, though I much fear it will be short of the Expectations of Congress.
     I am not at Liberty as yet to mention Names: hereafter they will be known.
     I cannot with too much Earnestness recommend it to Congress, to take Measures if possible, to send some Cargoes of Produce to Amsterdam or St. Eustatia, for the purpose of paying Interest—a little of this would have a great Effect.
     I ought not to conclude without repeating my Opinion, that a Commission to some Gentleman of Minister Plenipotentiary is absolutely necessary.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     
      John Adams
     
    